Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17393805 filed on 08/04/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Election/Restrictions
Applicant’s election with traverse of claims 1-8, 10-15 in the reply filed on 8/11/2022 is acknowledged.
Applicants’ argument is persuasive, accordingly the restriction requirement is withdrawn. Claims 1-16 are considered for examination.
Claim Objections
Claim 10 is objected to because it contains the limitation “wherein an ionic mobility of the second metal material is less than an ionic mobility of the first metal material”.  To correct typographical error the examiner suggests amending the claim to recite “wherein an ionic mobility of the second metal material is less than an ionic mobility of the first metal material.”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 10 recites the limitation “second control gate insulating film”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: This limitation has not been defined before and lacks proper antecedent basis.   
	Claims 11-16 are also rejected under 112(b0 as they depend on base claim 10.
            If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2006/0054943) in view of Asami (US 2007/0145458).
Regarding Independent claim 1, Li et al. teach a semiconductor device comprising:
a substrate (Fig. 1, element 42); 
a tunneling insulating film (Fig. 1, element 54a, paragraph 0025 discloses the same material as the instant application) disposed on the substrate; 
a control gate electrode (Fig. 1, element 60, paragraph 0022) disposed on the tunneling insulating film; 
a first floating gate electrode (Fig. 1, element 56b, paragraph 0028) disposed between the control gate electrode and the tunneling insulating film; 
a second floating gate electrode (Fig. 1, element 56a, paragraph 0026) disposed between the first floating gate electrode and the tunneling insulating film; 
a first control gate insulating film (Fig. 1, element 54c, paragraph 0022) disposed between the first floating gate electrode and the control gate electrode; 
a second control gate insulating film (Fig. 1, element 54b, paragraph 0022) disposed between the second floating gate electrode and the first floating gate electrode; and 
a source (Fig. 1, element 46, paragraph 0022) and a drain (Fig. 1, element 50, paragraph 0022) disposed on the substrate to be spaced apart from each other with respect to the control gate electrode, 
wherein the control gate electrode comprises a first metal material (paragraph 0049 discloses control gate comprising aluminum, polysilicon or any other suitable conductive material), wherein the first floating gate electrode comprises a second metal material, wherein the second floating gate electrode comprises a third metal material, wherein the first to third metal materials are different from each other (paragraph 0026, 0028 discloses that elements 56a & 56b can comprise of any metal or suitable material), 
wherein an oxidizing power of the second metal material is smaller than an oxidizing power of the first metal material (the limitation “an oxidizing power of the second metal material is smaller than an oxidizing power of the first metal material” is dependent on the material for elements 56a & 56b. Li et al. teach in paragraph 0026, 0028 that elements 56a & 56b can comprise of any suitable material. Accordingly, before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416).
Li et al. do not explicitly disclose a source and drain electrode.
Asami teaches a transistor structure comprising a source and drain electrode (Fig. 1a, element 11) on a source and drain region (Fig. 1a, element 5).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Li et al. according to the teachings of Asami with the motivation to provide an interconnection structure.
Regarding claim 2, Li et al. teach wherein an oxidizing power of the third metal material is higher than the oxidizing power of the first metal material (the limitation “an oxidizing power of the third metal material is higher than the oxidizing power of the first metal material” is dependent on the material for elements 56a & 56b & 60. Li et al. teach in paragraph 0026, 0028, 0049 that elements 56a, 56b, 60 can comprise of any suitable material. Accordingly, before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416).
Regarding claim 3, Li et al. teach wherein the first metal material comprises silver, copper or cobalt, wherein the second metal material comprises aluminum or titanium (Li et al. teach in paragraph 0026, 0028, 0049 that elements 56a, 56b, 60 can comprise of any suitable material. Accordingly, before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known metal material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416).
Regarding claim 4, Li et al. teach wherein a first conductive filament is formed on the first control gate insulating film by a first voltage applied to the control gate electrode, wherein a second conductive filament is formed on the second control gate insulating film to electrically connect the second floating gate electrode and the control gate electrode (Manner of operating the device does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II).
Regarding claim 5, Li et al. teach  wherein in a state in which the first and second conductive filaments are formed, when a second voltage having a polarity opposite to that of the first voltage is applied to the control gate electrode, the first and second conductive filaments are sequentially ruptured (Manner of operating the device does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II).
Regarding claim 6, Li et al. teach wherein a total capacitance is changed step by step by the ruptured first and second conductive filaments (Manner of operating the device does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II).
Regarding claim 7, Li et al. teach wherein the first conductive filament comprises silver ions, wherein the second conductive filament comprises silver ions or oxygen vacancy (Manner of operating the device does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II).
Regarding claim 8, Li et al. teach wherein each of the first and second control gate insulating films comprises CeO.sub.2 (paragraph 0027, 0029).
Regarding Independent claim 10, Li et al. teach a semiconductor device comprising:
a substrate (Fig. 1, element 42); 
a tunneling insulating film (Fig. 1, element 54a, paragraph 0025 discloses the same material as the instant application) disposed on the substrate; 
a control gate electrode (Fig. 1, element 60, paragraph 0022) disposed on the tunneling insulating film; 
a first floating gate electrode (Fig. 1, element 56b, paragraph 0028) disposed between the control gate electrode and the tunneling insulating film; 
a second floating gate electrode (Fig. 1, element 56a, paragraph 0026) disposed between the first floating gate electrode and the tunneling insulating film; 
a first control gate insulating film (Fig. 1, element 54c, paragraph 0022) disposed between the first floating gate electrode and the control gate electrode; a
 second control gate insulating film (Fig. 1, element 54b, paragraph 0022) disposed between the second floating gate electrode and the first floating gate electrode; and 
a source (Fig. 1, element 46, paragraph 0022) and a drain (Fig. 1, element 50, paragraph 0022) disposed on the substrate to be spaced apart from each other with respect to the control gate electrode, 
wherein the control gate electrode comprises a first metal material (paragraph 0049 discloses control gate comprising aluminum, polysilicon or any other suitable conductive material), wherein the first floating gate electrode comprises a second metal material, wherein the second floating gate electrode comprises a third metal material, wherein the first to third metal materials are different from each other (paragraph 0026, 0028 discloses that elements 56a & 56b can comprise of any metal or suitable material), 
wherein an ionic mobility of the second metal material is less than an ionic mobility of the first metal material (the limitation “an ionic mobility of the second metal material is less than an ionic mobility of the first metal material” is dependent on the material for elements 56a & 56b. Li et al. teach in paragraph 0026, 0028 that elements 56a & 56b can comprise of any suitable material. Accordingly, before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416).
Li et al. do not explicitly disclose a source and drain electrode.
Asami teaches a transistor structure comprising a source and drain electrode (Fig. 1a, element 11) on a source and drain region (Fig. 1a, element 5).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Li et al. according to the teachings of Asami with the motivation to provide an interconnection structure.
Regarding claim 11, Li et al. teach wherein an oxidizing power of the third metal material is greater than an oxidizing power of the first metal material and an oxidizing power of the second metal material (the limitation “wherein an oxidizing power of the third metal material is greater than an oxidizing power of the first metal material and an oxidizing power of the second metal material” is dependent on the material for elements 56a & 56b and 60. Li et al. teach in paragraph 0026, 0028, 0049 that elements 56a, 56b, 60 can comprise of any suitable material. Accordingly, before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416).
Regarding claim 12, Li et al. teach wherein each of the first and second control gate insulating films comprises CeO.sub.2 (paragraph 0027, 0029).
Regarding claim 13, Li et al. teach wherein a first conductive filament is formed on the first control gate insulating film by a first voltage applied to the control gate electrode, wherein a second conductive filament is formed on the second control gate insulating film to electrically connect the second floating gate electrode and the control gate electrode (Manner of operating the device does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II).
Regarding claim 14, Li et al. teach wherein in a state in which the first and second conductive filaments are formed, when a second voltage having a polarity opposite to that of the first voltage is applied to the control gate electrode, the first and second conductive filaments are sequentially ruptured (Manner of operating the device does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II).
Regarding claim 15, Li et al. teach wherein a total capacitance is changed step by step by the ruptured first and second conductive filaments (Manner of operating the device does not differentiate apparatus claim from the prior art “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)). MPEPE 2114.II).
Claims 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2006/0054943) in view of Asami (US 2007/0145458) and further in view of Krishnamohan et al. (US 2009/0283817).
Regarding claims 9 & 16, Li et al. modified by Asami teach all of the limitations as discussed above.
Li et al. modified by Asami do not explicitly disclose wherein the first floating gate electrode comprises a first conductive layer and second conductive layer, which are stacked, wherein the first conductive layer is disposed adjacent to the control gate electrode and the second conductive layer, wherein the second conductive layer is adjacent to the second floating gate electrode than the first conductive layer, wherein the first conductive layer comprises the third metal material, wherein the second conductive layer comprises the second metal material.
Krishnamohan et al. teach a semiconductor device comprising a vertically stacked bi-layer floating gate structure (paragraph 0014). Krishnamohan et al. additionally teaches each layer of the bi-layer floating gate structure can comprise of a metal material (paragraph 0014). Accordingly, before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select a known material, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Li et al. and Asami according to the teachings of Krishnamohan et al. with the motivation to provide different work-function material (paragraph 0014).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813